 GENERAL TEXTILE MILLS, INC.263GENERALTEXTILE MILLS,INC.andDISTRICT#128, INTERNATImN 'LASSOCIATION OF MACI-IINISTS,AFL, PETITIONER.Cases Nos. 4-RCi-2157, 4-RC-2158, 41-RC-2159,4-RC-2160, 4-RC-2161, 4-RC-2162,4-I? C-2163, and 4-RC-2164. July 21,1954Decision,Order,and Direction of ElectionUpon separate petitions duly filed, a consolidated hearing was heldin the above cases before Alan Zurlnick, hearing officer.The hearingofficer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.'After the hearing in this lnatter, the Petitioner, on April 1, 1954,filed a motion with the Board requesting that the record be reopened topermit it to show that it sleets the "traditional union" test set forthby the Board inAmerican Potash c0 Chemical Corporation, 107NLRB1418.In view of our unit findings herein, it is unnecessary to deter-mine if the Petitioner historically and traditionally represents all thecraftsmen sought.Accordingly, we deny the Petitioner's motion toi eopen the record.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to sever from the existing plantwide unitof production and maintenance employees, eight separate units com-posed of (1) firemen, (2) electricians, (3) welders and heat treaters,(4) carpenters, (5) plastic department employees, (6) tool- and die-makers, machinists, and maintenance machinists, (7) truckdrivers,and (8) pipefitters, including in certain of the units both apprenticesand )ielpers.The Employer and the Intervenor contend that the re-quested units are inappropriate and that the present production andmaintenance unit is appropriate. In addition, the Employer wouldnow include the carpenters in the existing ulnt.2i The Employer moved to dismiss the petitions in these proceedings on the groundsthat (1)there is a history of collective bargaining on a plantwide basis,(2) its operationsare integrated,and (3)the skills and work of the employees in the units sought are suchthat severance should not be permittedThe Employer'smotion to dismiss is granted,in part, for the reasons expressed elsewhere herein2LocalNo 109, International Ladies' Garment Workers' Union, AFL, hereinaftercalled the Intervenor,has represented all such employees,except the carpenters, since1950The carpenters,comprising one of the units herein sought,have not been includedin the production and maintenance unit becausethey weremembers of another union109 NLRB No. 39. 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer is engaged in the manufacture of helmets, para-chutes, and parachute assemblies at its plants in Simpson and Carbon-dale,Pennsylvania.The two Simpson plants, one known as theEmpire plant or sewing mill and the other known as the Simpsonplant or throwing mill, and the` Carbondale plant, known as the Citymill, are operated as a single production unit.There is a constantflow and interchange of raw materials and partly finished goods amongthe three plants as well as among different departments in the sameplant.The existing production and maintenance unit comprises theemployees in the 3 plants and the "craft" employees here sought, forthe most part, perform maintenance work at all 3 plants.Firemen and HelpersThe Petitioner requests a single unit of all firemen and helpers. TheEmployer opposes this unit request- arguing that the firemen do notperform the kind of work ordinarily performed by employees foundby the Board to constitute appropriate powerhouse units, and mostof the firemen sought regularly perform the duties of guard.The Employer has 7 employees who perform the firemen's dutieseither full or part time; 4 are assigned to the Simpson plant and 3are assigned to the City mill.The firemen assigned to the Simpsonplant work under the supervision of the maintenance and plastic de-partment foreman.They fire and clean the 100-pound pressure boil-ers 3 located in the basement of the Simpson plant. These boilers areused to heat both the Simpson and Empire plants and to producesteam for the steaming of yarn in the plastic department.Of the 3employees at the City mill who fire and clean the low-pressure boilerlocated in the basement of the mill, 2 are classified as firemen and theother employee is a production employee who cleans and oils the loomsin the production department at least 75 percent of his time.Theboiler in the City mill is similar to an apartment house boiler and isused only for heating purposes and is not used during the summermonths.Only one of the firemen was hired as a fireman; the otherswere transferred to the job from the maintenance crew.None of thefiremen are licensed.In addition, it appears that 3 firemen at the Simpson plant and 2firemen at the City mill regularly perform certain guard duties. Thuswhen the Employer's guards or night watchman are off duty, the fire-men assume their guard duties and make regularly scheduled roundsthroughout the plant assigned to them and punch watchmen clocks,guard against fires, thefts, and property damage.As it appears that the firemen here sought do not comprise a typi-cal powerhouse unit which we have found may constitute a separatea it appeais that these boilers are not considered high-piessuie boilers GENERAL TEXTILE MILLS, INC.appropriate unit,' and as 5 of the 6 employees classified as firemenregularly act as guards,' we find that the firemen may not constitutea separate appropriate unit for collective-bargaining purposes.Electricians, Carpenters, and PipefittersThe Petitioner requests three separate units of electricians, carpen-ters, and pipefitters, respectively.The Employer contends that, sincethe petitions in these cases were filed, certain reductions in force havetaken effect, and there is presently employed only one employee ineach of the respective classifications sought and one-man units are in-appropriate for collective-bargaining purposes.The record showsthat there were three electricians employed at the outset of the hear-ing."During the course of the hearing one electrician was laid off,and the Employer indicated that a second electrician would be laidoff as soon as certain electrical work was completed. In its brief, theEmployer stated that, on February 5, 1954, the second electrician hadbeen laid off, and it presently employs only one electrician.Of the 2carpenters employed at the time of filing the petitions herein, 1 waslaid off on November 6, 1953, shortly before the hearing commenced.The Employer currently employs only one carpenter. The Employer-employed two pipefitters at the outset of the hearing.However, onNovember 20, 1953, 1 pipefitter was laid off; leaving 1 pipefitter cur-rently employed at the Employer's operation.In view of the foregoing, we find that separate units of electricians,.carpenters, and pipefitters are inappropriate for collective-bargaining-purposes as each unit would be a one-man unit.7TruckdriversThe-Employer employs one full-time truckdriver 8 and utilizes a,shipping department employee as all emergency truckdriver.Theemergency driver spends approximately 5 hours per week driving 1of the Employer's 2 trucks, and the remainder of his time is spentperforming his regulax shipping department duties.Under the cir-cumstances,we find that the emergency driver, unlike the full-time-* Cf.AmericanPotash & ChemicalCorporation, supra5Waterboro Manufacturing Corporation,106 NLRB 1383.6 An electrical foreman supervisesthe work of the electriciansThe parties agree thatthe electrical foreman is a supervisorwithin the meaning of the Act7 The Petitioner appears to(1) question the timing of the foregoing layoffs, and(2) con--tends that such employees were temporarily laid off and should be permittedto vote.As.to (1), we deem it unnecessary to consider such matters in view of the Board's establishedpractice of excluding evidence of unfairlabor practicesfrom representation hearings.American Supplser's, Incorporated,98 NLRB 692. As to (2), the record shows that those-employeeswho werelaid off havelittle likelihood of being reemployed in the foreseeable-future.Accordingly,they would not be permitted to vote in any election directed8During the course of the hearing,the full-time truckdriver was dischargedIt appears,_however, thatthe Employernow has another truckdriver 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDdriver, would be ineligible to vote in a truckdriver's unit.9 It fol-lows, therefore, that the requested unit, is in effect, a one-man unitand is, for that reason, inappropriate for collective-bargainingpurposes.The Petitioner, in the alternative, seeks a combined unit of all fire-men, electricians, carpenters, truckdrivers, pipefitters, and their help-ers and apprentices. In advancing this alternative unit request, itcontends that such multicraft maintenance group may constitute anappropriate unit where, as it alleges in this proceeding, there is nocontrolling bargaining history on a broader basis.'We do not agreethat there is no controlling bargaining history on a broader basis.The record shows that on December 22, 1950, the Intervenor wascertified by the Board as collective-bargaining representativein a unitof all production and maintenance employees at the Employer's threeplants involved herein; and of the employees herein sought, the cer-tification excluded only the carpenters.The Intervenorhas sincebargained for the employees in this unit."In view of our findings that the firemen, electrician, carpenter,truckdriver, and pipefitter do not constitute separate appropriateunits, and as the Petitioner here seeks a multicraft group of the kindthat the Board has refused to sever out of an existing overall produc-tion and maintenance unit," we shall dismiss the petitions in CasesNos. 4-RC-2157, 4-RC-2158, 4-RC-2160, 4-RC-2163, and 4-RC-2164.Plastic DepartmentThe Petitioner. seeks to sever a unit of all plastic department em-ployees in the Employer's operation.The plastic department, locatedin the basement of the Empire plant, is one of the Employer's pro-duction departments.Although all plastic department employeeswere not covered by the collective-bargaining agreements prior to1950, all such employees have since been included in the productionand maintenance unit established at that time, and have been bar-gained for by the Intervenor as part of the three-plant unit.As theplastic department employees have been represented as part of theproduction and maintenance unit since December 1950, and as theBoard has found that a plastic department does not constitute a "de-partment unit" within the meaning of the rule set forth inAmericanPotashdiChemical Corporation,-we shall dismiss the petition inCase No. 4-RC-2161.OFritzsche B, other s, Inc,107 NLRB 889no Dloreover,the Intervenor has bargained with the Employer for somewhat less thana three-plant production and maintenance unit since 1943"A0 Smith Corpot at ion of Texas,99 NLRB 216;Hudson Pulp d Paper Corporation,94 NLRB 1018.12Southbridge Finishing Company,108NLRB 54. GENERAL TEXTILE MILLS, INC.267Welders, Tool- and Die-Makers, Machinists, and MaintenanceMachinistsThe Petitioner seeks a unit of all welders, heat treaters,13 and theirhelpers, and a unit of all tool- and die-makers, machinists, mainte-na1TCd machinists, and their helpers. In the alternative, it would com-bine all of the foregoing classifications in a single unit.However, inits brief, the Petitioner now seeks a unit of all machine shop employ-ees, including 2 welders, 4 tool- and die-makers, 5 machinists, 4 ma-chine operators, a setup man, and a tool-crib attendant.The machine shop is located in the basement of the Empire plantapart from the production area.All the employees in the machineshop, including the welders, are under the separate supervision of amachine shop foreman.The welders, in part, repair parts for theEmployer's production machines, build certain machines and weldexperimental dies, perform layout work, repair steampipes, and alsoperform certain welding on component parts' of the Employer's endproducts.'4Some of their work requires the use of blueprints; andthey frequently work in close contact with the machinists.Thetool- and die-makers perform the skilled work usually associated withtheir classifications.The machinists, for the most part, perform thework usually associated with their craft, i. e., repair machines, workon dies, and make necessary parts needed to keep the Employer'smachines operating efficiently.The machine operators work withsuch equipment as turret lathes, milling machines, drill presses,do-all saw, punch, press, and engine lathes.The machine operatorsmake certain component parts of the e'mployer's end product,15 makeparts for the production machines, and one of the machine operatorsalso performs certain die repair and maintenance work.The setupman setsup the lathes for some of the machine operators and also over-hauls and repairs the machines in the machine shop. The tool-cribattendant passes out tools as requisitioned by the employees in themachine shop.It is clear from the foregoing that the machine shop employeescompose a functionally distinct and separate departmental group.Moreover, the Petitioner is a labor organization which historicallyand traditionally represents such machine shop departmental units.Under these circumstances, and contrary to the Employer and Inter-venor, we find that all machine shop employees may constitute a sepa-rate appropriate unit,16 or may appropriately be included in the exist-ing plantwide unit.18There are no heat treaters employed at the Employer's Opel ations14 It appears that such production welding is performed prlmaiily by one part-time-welder who works approximately 20 hours per week at the Employer's plant15 It appears that 3 of the 4 machine operators spend a considerable portion of theirtime-making such parts used in the helmets and parachutes16Westinghouse Electric Corporation,108 NLRB 556 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, we shall direct that an election be held in the follow-ing group of employees of the Employer at its Simpson and Carbon-dale, Pennsylvania, plants : All machine shop employees, includingwelders, tool- and die-makers, machinists, machine operators, setupman, and tool-crib attendant, but excluding all other employees, officeemployees, professional employees, watchmen, guards, and supervis-ors within the meaning of the Act.If a majority of the employees in the voting group above vote for-thePetitioner they will be taken to have indicated their desire to=constitute a separate appropriate unit, and the Regional Director con-ducting the election directed herein is instructed to issue a certifica-tion of representatives to the Petitioner for such unit, which theBoard, under such circumstances, finds appropriate for purposes of,collective bargaining.In the event a majority vote for the Inter-venor, the Board finds the existing unit to be appropriate and theRegional Director will issue a certification of results of election tosuch effect.[The Board dismissed the petition in Cases Nos. 4-RC-2157,4-RC--,2158, 4-RC-2160, 4-RC-2161, 4-RC-2163, and 4-RC-2164.]([Text of Direction of Election omitted from publication.]LAW TANNING COMPANY,PETITIONERandLOCAL 47, INTERNATIONALFUR AND LEATHER WORKERSUNIONOF TILE UNITED STATES ANDCANADA.Case No. 13-RM-195. July V, 1954Decision and OrderUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Joseph Cohen, hear-ing officer. - The hearing officer's rulings made at the hearing, are,freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of-the Act.2.On December 19, 1952, after a Board-ordered election,' the Unionwas certified as the collective-bargaining representative of the pro-duction and maintenance employees at the Employer's Milwaukee,Wisconsin, split leather processing plant.There is no contractualrelationship between the parties.On December 24, 1953, the ' Em-ployer filed the instant petition.We must, however, decline to pursue this investigation of repre-sentatives any further.The Board, on May 28, 1954, found that' Case No. 13-RC-3008.109 NLRB No. 46.